Citation Nr: 1638168	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-43 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to service connection for right knee strain.

4.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987, January 1991 to June 1991, October 2001 to September 2002, and February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The matter was previously before the Board in April 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for tinnitus, service connection for a left knee strain, and service connection for a right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a right foot disability.


CONCLUSION OF LAW

The criteria for service connection for a right foot condition have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  An August 2008 letter, which was provided to the Veteran prior to the adjudication of his claims, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating his claim, as well as regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and available private treatment records.  The Veteran has not identified any additional treatment records that are outstanding.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). 

The Veteran was also provided with a VA examination in June 2014.  The examination involved a review of the Veteran's claims file and consideration of the medical history and a clinical evaluation of the Veteran.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examination is adequate for adjudication purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran seeks service connection for a right foot condition.  In his October 2010 substantive appeal (VA Form 9), the Veteran stated that he believed the heel pain he experiences is related to his knee pain.  

Service treatment records from his active duty service with the Marine Corps show that in March 1985, the Veteran was treated for complaints of right foot pain to posterior heel.  There was no history of trauma.  He was assessed as having musculoskeletal pain in the right heel.  In an October 1987 Report of Medical Examination at separation, a clinical examination of the Veteran's feet was normal.  

The Veteran's Air Force reserve records show that on enlistment in November 1988, the Report of Medical Examination noted that the Veteran's clinical examination of the feet was normal.  In his November 1988 Report of Medical History, the Veteran did not indicate having foot trouble.  In October 1992 and September 1997 periodic Report of Medical Examination reports, it was noted that his clinical examinations of the feet were normal.  In the October 1992 and September 1997 report of Medical History reports, the Veteran denied having foot trouble.   

Post-service treatment records in the claims file contain no evidence of complaints, treatment, or diagnosis of a right foot disability.

The Veteran was afforded a VA foot conditions examination in June 2014.  The examiner reviewed the claims file, and following an examination of the Veteran, the examiner found that the Veteran did not have a current diagnosis of a right foot  condition.  The examiner noted the Veteran's complaints of gradual onset of right foot pain since 1985.  There was no pain on physical examination, and no flat foot, Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries or conditions.    
The examiner found that there was no clinical evidence or medical history consistent with or suggestive of diagnosis of a right foot disease process.   

After a careful review of the evidence, the Board concludes that the evidence does not establish that the Veteran has been currently diagnosed with a right foot disability during the period on appeal.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, while the Veteran complained of right foot pain during active duty and was assessed as having right heel pain in March 1985, there is no evidence or diagnosis of a chronic right foot condition in service.  Post-service medical evidence also does not show that the Veteran has a right foot disability, and the June 2014 VA examiner found no evidence of a disability.  

The Board has considered the Veteran's complaints of right foot pain, and he is competent as a lay person to identify observable symptoms.  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  As to the specific issue in this case, diagnosing a right foot disability, the Veteran is not competent to diagnose such a disability, as it falls outside the common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

The Board acknowledges the Veteran's statements that he has a right foot condition due to service or due to his knee problems, but absent competent evidence of the existence of a right foot disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for a right foot condition is denied.


REMAND

Concerning the Veteran's claims for service connection for a left knee strain and service connection for a right knee strain, the Board determined in the April 2014 remand that the December 2008 VA examination was inadequate.  The examiner's negative nexus opinion was not based on symptoms, but was based on the absence of treatment.  The remand directed that an addendum opinion be obtained from the December 2008 VA examiner, and the examiner was reminded that symptoms, not treatment, were the essence of any evidence of continuity of symptomatology.  

The Veteran was afforded a VA knee examination in June 2014.  A new VA examiner reviewed the claims file and conducted an examination of the Veteran.  The Veteran was diagnosed with osteoarthritis in both knees.  The examiner found that the Veteran's knee disabilities were less likely than not incurred or caused by service.  The Veteran noted three entries of left and right knee complaints in the service treatment records, and stated that the conditions resolved.  The examiner also stated that the Veteran had a knee examination in 2008, which had no abnormal findings, and x-rays taken were "completely normal."  The Veteran retired from active duty service in 2004, and that his current diagnosis of knee osteoarthritis developed as a result of "events" that occurred after 2008.  The examiner concluded that the diagnosis represented "aging process."  

The Board finds the June 2014 VA opinion inadequate.  The June 2014 VA examiner made a general conclusion that the Veteran's knee osteoarthritis developed as a result of "events" that occurred after 2008, and that it was due to "aging process," but did not provide any supporting rationale.  Also, the only post-service evidence the examiner considered was the December 2008 VA examination, and did not consider the private treatment records from Dr. D.G. submitted by the Veteran, which show complaints of joint aches in December 2008, treatment for knee pain in April 2010, a diagnosis of osteoarthritis in August 2010 and a diagnosis of chondromalacia in December 2010.  The examiner also did not consider the Veteran's lay statements regarding onset during service and continuity of knee symptomatology since service.  Therefore, the Board finds that a new VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the claim for service connection for tinnitus, the Board's April 2014 remand directed that a VA medical opinion be obtained from the previous December 2008 VA examiner in order to obtain an opinion regarding the etiology of the Veteran's tinnitus.  The examiner was asked to consider the Veteran's confirmed in-service noise exposure from aircrafts, pneumatic tools, diesel engines, and amphibious vehicles.    

In June 2014, a VA hearing loss and tinnitus examination was conducted.  A new examiner performed an examination of the Veteran.  The examiner noted that the Veteran reported recurrent tinnitus which onset in 2003-2004.  The Veteran stated that the onset was related to noise exposure working on the flight line.  The tinnitus was bilateral and was present most of the time, occurring 10-15 times a day for 2-3 seconds.  The examiner indicated that a medical opinion regarding etiology could not be provided with resorting to speculation.  The examiner indicated that there was a diagnosis of tinnitus on subjective factors only and that there was no readily available objective method to confirm the absence or presence of tinnitus.  In addition, his hearing was normal and there was no objective factors seen on exam for which etiology could be attributed.  

While the examiner could not render an opinion because he stated that there were no objective factors seen on examination, the examiner did not discuss or consider the Veteran's in-service noise exposure, and whether the Veteran's tinnitus was related to the in-service noise exposure.  As such, a new medical opinion is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran for a VA orthopedic examination addressing the etiology of the Veteran's left knee disorder and right knee disorder.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any left and right knee symptoms.

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current left knee and right knee disabilities originated during active duty service or are otherwise etiologically related to his active duty service.

The examiner must consider the medical and lay evidence of record, including the service treatment records, private treatment records from Dr. D.G., and the Veteran's lay statements, in particular, his statements regarding suffering knee injuries during service and continued pain since service.  The Veteran has also indicated that during service he was given Motrin for treatment and since service he continued to take Motrin and other medications for his knee pain.

A rationale should be provided for all opinions given, and the factors and evidence upon which the medical opinion is based should be set forth in a typewritten report.

2.  Obtain a supplemental medical opinion from the June 2014 VA audiology examiner (or another appropriate medical professional).  Another medical examination is not necessary unless needed to provide the requested opinion.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should indicate in the examination report that the claims file was reviewed.

Based on review of the claims file, the examiner should provide an opinion as to whether it is as likely as not (i.e., at least a 50 percent degree of probability) that tinnitus had its onset during service or was otherwise causally or etiologically related to noise exposure in service, including the Veteran's confirmed in-service noise exposure from aircrafts, pneumatic tools, diesel engines, and amphibious vehicles.  The examiner is advised that because tinnitus is observable by a lay person, the Veteran is competent to state that he has the disability.   

A rationale should be provided for all opinions given, and the factors and evidence upon which the medical opinion is based should be set forth in a typewritten report.

3.  After completing the above actions, and any other
development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


